Citation Nr: 1455018	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-44 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent, prior to October 23, 2012, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO granted service connection for PTSD, with a 30 percent disability rating (effective September 3, 2008).  This matter is currently under the jurisdiction of the RO in Oakland, California.  

In May 2011, the RO granted a 70 percent disability rating (effective September 3, 2008).  Subsequently, in a December 2012 rating decision, the RO granted a 100 percent disability rating for PTSD (effective October 23, 2012).  Additionally, in a 
June 2013 rating decision, the RO granted a total disability rating based on individual unemployability (effective June 20, 2010).  

Effective October 23, 2012, the Veteran has had the highest disability rating possible for his PTSD.  However, inasmuch as a higher rating is possible prior to that time, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to PTSD as encompassing the time period prior to that time, as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that the RO has characterized this matter as a claim for an earlier effective date, however, as  explained above, this matter is more correctly characterized as one for an increased rating, for the period prior to October 23, 2012, as it arises out of a disagreement with the initial ratings of the service connection claim.  The Board notes that the Veteran is not prejudiced by this recharacterization of his claim, as the matter that the Veteran is effectively pursuing - a 100 percent disability rating effective prior to the October 23, 2012 already granted - is still the matter on appeal.  

As a final preliminary matter, in a January 2013 statement, the Veteran is unclear as to whether he is also claiming an earlier effective date for the grant of service connection for PTSD.   This matter has not been clarified or addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDING OF FACT

Prior to October 23, 2012, the Veteran's PTSD was not productive of total occupational and social impairment.  


CONCLUSION OF LAW

Prior to October 23, 2012, the criteria for an evaluation for PTSD in excess of 70 percent have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As such, no additional 38 U.S.C.A. § 5103(a) notice is required, as the purpose of such notice has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, to include Vet Center records, and private medical records from the Permanente Medical Group have been obtained and considered.  Although the Veteran indicated that he had received private treatment to one VA examiner, he also indicated such treatment was in the 1990s, well before the appeal period under consideration currently.  As such, the Veteran is not prejudiced by VA's not associating such records with the claims file.  Similarly, any unassociated, more recent VA medical records would be from after the period under appeal and thus would not be relevant to the current claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

For the period prior to October 23, 2012, the Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent VA examinations in September 2009 and April 2011.  Although the Veteran alleged that the September 2009 VA examination was inadequate, the Veteran subsequently received an April 2011 VA examination.  Furthermore, treatment records from the whole appeal period are also of record.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  PTSD claim

The Veteran contends that a disability rating in excess of 70 percent is warranted for the appeal period prior to October 23, 2012.

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

B.  Factual Background and Analysis

A February 2010 rating decision established service connection for PTSD, while a May 2011 rating decision established a 70 percent disability rating for PTSD.  Subsequently, a December 2012 rating decision established a 100 percent disability rating, but only from October 23, 2012.  The Veteran contends that a 100 percent disability rating is also warranted prior to October 23, 2012.  

As noted above, a 100 percent evaluation is warranted when there is evidence of total occupational and social impairment.  The evidence of record does not show that the Veteran had such total occupational and social impairment, prior to October 23, 2012.  As an initial matter, the Board notes that the April 2011 VA examiner specifically found that the Veteran did not have total occupational and social impairment due to his PTSD symptoms.  As will be demonstrated below, the other evidence of record also supports that finding.

Prior to October 23, 2012, the Veteran had social and occupational limitations, but not complete impairment.  Although he has reported isolating behaviors at times (April 2011 VA medical record), the Veteran had been able to maintain relationships.  Though strained, he maintained a relationship for over 40 years with his wife.  (September 2009 VA examination, November 2009 report of Dr. C.P. Thomson, and April 2011 VA examination).  Furthermore, he reported having a good/supportive relationship with his children, even if not demonstrative.  (April 19, 2011 VA medical record, April 2011 VA examination and November 2009 report of Dr. C.P. Thomson).  Also, though he has reported limited socialization, he did socialize with his immediate family (April 2011 VA examination), had a few friends and sometimes attended veterans events (November 2009 Vet Center record), and was a church volunteer (March 2012 VA medical record).  

The Veteran has also never indicated an inability to perform activities of daily living.  Neither the September 2009 nor the April 2011 VA examiner found such limitations.  His examination and VA medical records records generally document that he appeared groomed and appropriately dressed.  Indeed, the April 2011 VA examiner noted that the Veteran handled money and paid bills, as well as, was capable of managing his financial affairs.  

Similarly, the Veteran has never indicated that he was in persistent danger of hurting himself or others.  Although the Veteran has reported anger problems (November 2009 report of Dr. C.P. Thomson, April 19, 2011 VA medical record), he repeatedly denied both suicidal and/or homicidal ideation to his medical providers.  (January 2009 Vet Center record and VA medical records from April 2011 and January, March and May 2012).  He also denied it to his VA examiners.  (September 2009 and April 2011 VA examinations).  The Board notes that the Veteran has indicated that he does have problems with impulse control; however, he also indicated that he only had one physical assault on his wife, 10 years previously - years before the current period, but when he lost his temper the prior week, he just threw things around.  (April 2011 VA examination).  Similarly, he has not indicated that his anger problems had led to physical confrontations with others that impaired his ability to work.  (September 2009 VA examination, November 2009 report of Dr. C.P. Thomson, April 24, 2011 VA medical record, and April 2011 VA examination).  As such, the record does not demonstrate that he is a persistent danger to himself or others.

There is similarly no indication of gross impairment in thought process or communication, or disorientation to time or place.  His VA examiners and medical providers have repeatedly found that the Veteran has been oriented to time, place and person.  (April 2011 VA examination, October 2011 VA medical record).  The record demonstrates repeated findings of normal thought processes and communication.   (September 2009 VA examination, April 2011 and October 2011 VA medical records, April 2011 VA examination).  Additionally, the record clearly demonstrates repeated findings of good/fair judgment and insight.  (April 2011, October 2011 and May 2012 VA medical records; September 2009 and April 2011 VA examinations).  

Additionally, although there was some indication of memory problems, they were generally not of to such a severe degree that he would not know the names of his close relatives, his own occupation or his own name.  His VA medical records document normal memory findings (April and October 2011 VA medical records), while the Vet Center records documented chronic memory problems, without indicating the degree of such problems (January and November 2009 Vet Center records).  However, his September 2009 VA examiner found that his memory was only slightly impaired, while the April 2011 VA examiner found that he had normal remote and recent memory, but also had mildly impaired immediate memory.

Furthermore, although the Veteran reported hallucinations to his September 2009 VA examiner, in the form of helicopter noise, that VA examiner found that it "did not rise to the level of a pathological distortion. The veteran clearly understands now and acknowledges the difference between reality and fantasy."  Otherwise, the Veteran has repeatedly denied having delusions and hallucinations.  (January 2009 Vet Center record, November 2009 report of Dr. C.P. Thomson).  As such, the record is unclear as to whether he has such delusions or hallucinations.  However, the record does indicate that the Veteran is able to tell the difference between reality and fantasy.
 
The Board also observes that the Veteran's GAF scores during the relevant periods ranged between 45 (April 2011 VA examination) and 65 to 68 (April 2011 VA examination).  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).

Prior to October 23, 2012, the Veteran's GAF scores ranged from some mild symptoms to serious symptoms.  Furthermore, the majority of the medical records did not provide any GAF score at all.  


Overall, the record does not support finding any symptoms that would support granting a disability rating in excess of 70 percent.  The record does not demonstrate that he had total occupational and social impairment during that time.  Though the Veteran undoubtedly has had some severe PTSD symptoms, he has been generally able to function independently and not demonstrated complete impairment. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of PTSD.  The Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the level of both occupational and social impairment caused by the PTSD.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As a final point, the Board notes that a claim for increase may also encompass a claim for a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in June 2011, the Veteran separately claimed TDIU and at that time noted that he had stopped working in June 2010.  The RO subsequently granted a TDIU in a June 2013 rating decision, effective in June 2010.  The Veteran has not indicated or claimed that a TDIU is warranted prior to this time; indeed he had been working prior to that time.  As such, further consideration of a total disability rating based on individual unemployability is not warranted.

The Board finds that, prior to October 23, 2012, a disability rating in excess of 70 percent is not warranted.  


ORDER

An initial evaluation in excess of 70 percent for PTSD, prior to October 23, 2012, is denied.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


